UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-130937 Guangzhou Global Telecom, Inc. (Exact name of small business issuer as specified in its charter) Florida 59-3565377 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Room 1802, North Tower, Suntec Plaza, No. 197 Guangzhou Avenue North Guangzhou, PRC 510075 (Address of principal executive offices) (Zip Code) +86 20 61299413 (Issuer’s telephone number) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15(d) of the Exchange Act subsequent to the distribution of securities under a plan confirmed by a court. Yes oNo x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. YesoNox State the number of shares outstanding of each of the issuer’s classes of common equity, as of August 20, 2007: 53,090,000 shares of common stock. Transitional Small Business Disclosure Format (check one): Yes o No x TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Information Item 2. Management’s Discussion and Analysis or Plan of Operation Item 3. Controls and Procedures PART II -OTHER INFORMATION Item 1. Legal Proceedings. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. Item 3. Defaults Upon Senior Securities. Item 4. Submission of Matters to a Vote of Security Holders. Item 5. Other Information. Item 6. Exhibits and Reports of Form 8-K. SIGNATURES i PART I - FINANCIAL INFORMATION Item 1.Financial Information Guangzhou Global Telecom, Inc. Reviewed Consolidated Financial Statements June 30, 2007 and December 31, 2006 (Stated in US Dollars) Guangzhou Global Telecom, Inc. Contents Pages Independent Accountant’s Report 1 Consolidated Balance Sheets 2 Consolidated Statements of Income 3 Consolidated Statements of Changes in Stockholders’ Equity 4 Consolidated Statements of Cash Flows 5 – 6 Notes to Consolidated Financial Statements 7 – 16 Board of Directors and Stockholders Guangzhou Global Telecom, Inc. Report of Independent Registered Public Accounting Firm We have reviewed the accompanying consolidated balance sheets and stockholders’ equity of Guangzhou Global Telecom, Inc. as of June 30, 2007 and December 31, 2006, and the related consolidated statements of income and cash flows for the six-month and three-month periods ended June 30, 2007 and June 30, 2006. These interim consolidated financial statements are the responsibility of the Company's management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board, the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying interim consolidated financial statements for them to be in conformity with U.S. generally accepted accounting principles South San Francisco, CaliforniaSamuel H. Wong & Co. LLP August 12, 2007Certified Public Accountants 1 Guangzhou Global Telecom, Inc Consolidated Balance Sheets At June 30, 2007 and 31 December, 2006 (Stated in US Dollars) Note ASSETS 2007 2006 Current assets Cash 2(e) $ 456,627 $ 37,148 Other Receivable 4 1,109,377 990,906 Note Receivable 5 217,541 343,143 Due from Related Party 10 265,830 258,962 Due from shareholder 10 235,837 - Acquisition Receivable - 500,000 Inventory 2(g) 57,037 8,962 Total Current Assets 2,342,249 2,139,121 Long term assets Property, Plant & Equipment, Net 2(h),6 100,104 63,108 Security Deposits 14,257 29,998 Total Assets $ 2,456,610 $ 2,232,227 LIABILITIES & STOCKHOLDERS' EQUITY Liabilities Current Liabilities Taxes Payable $ 36,990 $ 15,893 VAT Payable 7 1,077,623 899,516 Income Tax Payable 2(n) 89,085 48,722 Due to Shareholder 10 - 36,948 Acquisition Commitment - 485,000 Accrued Liabilities and Other Payable 32,091 9,646 Total Current Liabilities 1,235,789 1,495,725 Total Liabilities $ 1,235,789 $ 1,495,725 Stockholders' Equity Common Stock US$0.01 par value; 75,000,000 authorized; 53,090,000 and 52,890,000issued and outstanding as of June 30, 2007 and December 31, 2006 respectively 9 $ 530,900 $ 528,900 Additional-paid-in capital 9 346,616 - Subscription Receivable - (86,384 ) Other Comprehensive Income 2(p) 46,447 25,664 Retained Earnings 296,858 268,322 Total Stockholders' Equity 1,220,821 736,502 Total Liabilities & Stockholders' Equity $ 2,456,610 $ 2,232,227 See notes to consolidated statements and accountant’s report 2 Guangzhou Global Telecom, Inc Consolidated Statements of Income for the three months and the six months ended June 30, 2007 (Stated in US Dollars) For the three months ended For the six months ended June 30, June 30, 2007 2006 2007 2006 Note Revenues Sales 2(j) $ 4,789,850 3,315,681 $ 8,552,268 6,594,315 Cost of Sales 4,524,602 2,751,590 8,173,861 5,497,145 Gross profit $ 265,248 564,091 $ 378,407 1,097,170 Operating Expenses Selling expenses 116,241 241,458 140,910 468,679 Administrative and general expenses 106,864 243,621 179,917 483,926 Total Operating Expense 223,105 485,079 320,827 952,605 Operating Income $ 42,143 79,012 57,580 144,565 Other Income & Expense Interest income - - 10,536 - Other expense (5 ) (1,198 ) (927 ) (1,198 ) Total Other Income and Expense (5 ) (1,198 ) 9,609 (1,198 ) Income tax 2(n) 26,016 12,839 38,653 25,195 Net income $ 16,122 64,975 $ 28,536 118,172 Basic net income per common share $ 0.0003 0.0012 $ 0.0005 0.0022 Basic weighted average common shares outstanding 53,090,000 52,890,000 52,990,000 52,890,000 See notes to consolidated statements and accountant’s report 3 Guangzhou Global Telecom, Inc Consolidated Statements of Changes in Stockholders’ Equity for the three months ended June 30, 2007 and the year ended December 31, 2006 (Stated in US Dollars) Total Additional- Other Number of Share Common Stock paid-in Capital Subscription Receivable Comprehensive Income Retained Earnings Total Balance, January 1, 2006 52,890,000 $ 528,900 - (86,384 ) 5,488 294,904 742,908 Net income/ loss - 221,145 221,145 Dividend - (247,727 ) (247,727 ) Foreign currency translation adjustment - 20,176 - 20,176 Balance, December 31, 2006 52,890,000 $ 528,900 - (86,384 ) 25,664 268,322 736,502 Total Additional- Other Number of Share Common Stock paid-in Capital Subscription Receivable Comprehensive Income Retained Earnings Total Balance, April 1, 2007 52,890,000 $ 528,900 - - 32,698 280,736 842,334 Issue new share 200,000 2,000 346,616 - - - 348,616 Net income/ loss - 16,122 16,122 Foreign currency translation adjustment - 13,749 - 13,749 Balance, June 30, 2007 53,090,000 $ 530,900 346,616 - 46,447 296,858 1,220,821 See notes to consolidated statements and accountant’s report 4 Guangzhou Global Telecom, Inc Consolidated Statements of Cash Flows for the three months and the six months ended June 30, 2007 (Stated in US Dollars) For the three months ended For the six months ended June 30, June 30, 2007 2006 2007 2006 USD USD USD USD Cash Flow from Operating Activities Cash Received from Customers $ 5,082,114 3,357,992 $ 8,727,114 6,485,223 Cash Paid to Suppliers (4,830,641 ) (2,587,787 ) (8,355,130 ) (5,320,264 ) Cash Paid for Selling, Administrative and General Expenses (195,915 ) (437,690 ) (287,422 ) (899,264 ) Settlement of Advance to Related Parties - (320,891 ) - (262,677 ) Cash Paid to Director (250,221 ) - (250,221 ) - Cash Paid for Other Expenses (5 ) - (927 ) - - Cash Sourced/(Used) in Operating Activities $ (194,668 ) 11,624 $ (166,586 ) 3,018 Cash Flows from Investing Activities Settlement of / (Investment in)Notes Receivable $ 148,995 - $ 144,363 4,542 Purchase of Property, Plant & Equipment (52,215 ) (3,708 ) (53,592 ) (3,708 ) Cash Sourced/(Used) in Investing Activities $ 96,780 (3,708 ) $ 90,771 834 Cash Flows from Financing Activities Private Investor’s Deposit For Purchase of Common Stock $ 375,000 - $ 475,000 - Advance Received from Shareholder 10,260 - Cash Sourced/(Used) in Financing Activities $ 375,000 - $ 485,260 - Net Increase/(Decrease) in Cash & Cash Equivalents for the Period 277,112 7,916 409,445 3,852 Effect of Currency Translation 3,980 984 4,467 2,034 Cash & Cash Equivalents at Beginning of Period 175,535 200,009 42,715 203,023 　 Cash & Cash Equivalents at End of Period $ 456,627 208,909 $ 456,627 208,909 See notes to consolidated statements and accountant’s report 5 Guangzhou Global Telecom, Inc. Reconciliation of Net Income to Cash Flow Sourced in Operating Activities for the three months and the six months ended June 30, 2007 (Stated in US Dollars) For the three month ended For the six month ended June 30, June 30, 2007 2006 2007 2006 USD USD USD USD Net Income / Loss 16,122 64,975 28,536 118,172 Adjustments to Reconcile Net Income to Net Cash Provided by / (Used in) Operating Activities: Depreciation 12,251 8,576 18,490 14,528 Decrease/(Increase) in Other Receivable 27,414 42,311 (100,541 ) (109,093 ) Decrease/(Increase) in Due from Related Parties - (230,383 ) - (172,169 ) Decrease/(Increase) in Due from director (250,221 ) - (250,221 ) - Decrease/(Increase) in Inventory (41,252 ) 139,571 (47,383 ) (63,425 ) Decrease/(Increase) in Rental Deposits 16,406 - 16,406 - Increase/(Decrease) in Accounts Payable - (58,914 ) - 29,933 Increase/(Decrease) in Taxes Payable 10,062 (18,589 ) 26,012 799 Increase/(Decrease) in Accrued Liabilities and Other Payable (52,512 ) (65,848 ) (48,148 ) (89,153 ) Increase/(Decrease) in VAT Payable 41,070 117,086 151,658 248,231 Increase/(Decrease) in Income Tax Payable 25,992 12,839 38,605 25,195 Total of all adjustments (210,790 ) (53,351 ) (195,122 ) (115,154 ) Net Cash Provided by(Used in) Operating Activities (194,668 ) 11,624 (166,586 ) 3,018 See notes to consolidated statements and accountant’s report 6 Guangzhou Global Telecom, Inc. Notes to Consolidated Financial Statements June 30, 2007 and December 31, 2006 1.ORGANIZATION AND PRINICPAL ACTIVITIES Guangzhou Global Telecom, Inc. (the Company) formerly Avalon Development Enterprise, Inc. was incorporated in the State of Florida, United States (an OTCBB Company) on March 29, 1999. On March 27, 2007, the Company underwent a reverse-merger with Global Telecom Holding Limited (GTHL, a British Virgin Islands (BVI) Company incorporated on April 1, 2004 under the British Virgin Islands International Business Companies Act (CAP. 291)) and its wholly-owned subsidiary Guangzhou Global Telecommunication Company Limited (GGT, established on December 4, 2004 in PRC with a registered and paid-up capital of $375,307 (RMB 3,030,000)) involving an exchange of shares whereby the Company issued an aggregate of 52,890,000 shares of common stock in exchange for all of the issued and outstanding shares of GTHL. In connection with the reverse merger, the Company issued 200,000 shares of common stock to Zenith Capital Management LLC in April 2007 at a price of $2.50 per share.For financial reporting purposes, these two transactions are classified as a recapitalization of Guangzhou Global Telecom, Inc. and the historical financial statements of GTHL.The accompanying consolidated financial statements were adjusted to reflect the effects of the recapitalization, at June 30, 2007 as well as retroactively at December 31, 2006 as if these two transactions occurred at the beginning of the year ended December 31, 2006 in wake of the reverse-merger presentation. The Company, through its subsidiaries, is principally engaged in the distribution and trading of rechargeable phone cards, cellular phones and accessories within the City of Guangzhou, Guangdong Province, PRC.Customers of the Company embrace wholesalers, retailers and final users. The Company now operates in a leased facility located at Ling Yuan Xi Lu, 13 Hao Ce San Duan, City of Guangzhou with a network of 5 self-operated retail stores. 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (a) Method of Accounting The Company maintains its general ledger and journals with the accrual method of accounting for financial reporting purposes.The financial statements and notes are representations of management.Accounting policies adopted by the Company conform to generally accepted accounting principles in the United States of America and have been consistently applied in the presentation of financial statements, which are compiled on the accrual basis of accounting. (b) Consolidation The consolidated financial statements include the Company and its two wholly-owned subsidiaries GTHL and GGT. The consolidated financial statements are compiled in accordance with generally accepted accounting principles in the United States of America.All significant inter-company accounts and transactions have been eliminated. 7 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) (c) Economic and Political Risks The Company’s operations in the PRC are subject to special considerations and significant risks not typically associated with companies in North America and Western Europe.These include risks associated with, among others, the political, economic, legal environment and foreign currency exchange.The Company’s results may be adversely affected by changes in the political and social conditions in the PRC, and by changes in governmental policies with respect to laws and regulations, anti-inflationary measures, currency conversion, restriction on international remittances, and rates and methods of taxation, among other things. (d) Use of Estimates Our discussion and analysis is based upon our consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States. In preparing financial statements in conformity with accounting principles generally accepted in the United States of America, management makes estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the dates of the financial statements, as well as the reported amounts of revenues and expenses during the reporting years.These accounts and estimates include, but are not limited to, the estimation on useful lives of property, plant and equipment.Actual results could differ from those estimates. (e) Cash and Cash Equivalents The Company considers all cash and other highly liquid investments with initial maturities of three months or less to be cash equivalents.The company maintains bank accounts only in the PRC.The company does not maintain any bank accounts in the United States of America. (f) Accounts Receivable-Trade Trade receivables are recognized and carried at the original invoice amount less allowance for any uncollectible amounts.An allowance for doubtful accounts is made when recovery of the full amount is doubtful. (g) Inventories Inventories are stated at the lower of cost or market value. Cost is computed using the first-in, first-out method and includes all costs of purchase and other costs incurred in bringing the inventories to their present location and condition. Market value is determined by reference to the sales proceeds of items sold in the ordinary course of business or estimates based on prevailing market conditions. The inventories are telecommunication products such as mobile phone, rechargeable phone cards, smart chip, and interactive voice response cards. 8 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) (h) Property, Plant, and Equipment Property, plant and equipment are carried at cost net of accumulated depreciation.Depreciation is provided over their estimated useful lives, using the straight-line method with no salvage value. Estimated useful lives of the property, plant and equipment are as follows: Equipment 5 years Furniture and Fixtures 5 years Leasehold Improvement 5 years Motor Vehicles 3 years Software 3 years (i) Accounting for Impairment of Long-Lived Assets The Company adopted Statement of Financial Accounting Standards No. 144, “Accounting for the Impairment or Disposal of Long-Live Assets” (“SFAS 144”), which addresses financial accounting and reporting for the impairment or disposal of long-lived assets.The Company periodically evaluates the carrying value of long-lived assets to be held and used in accordance with SFAS 144.SFAS 144 requires impairment losses to be recorded on long-lived assets used in operations when indicators of impairment are present and the undiscounted cash flows estimated to be generated by those assets are less than the assets’ carrying amounts.In that event, a loss is recognized based on the amount by which the carrying amount exceeds the fair market value of the long-lived assets. The long-lived assets held and used by the Company are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of assets may not be recoverable.It is reasonably possible that these assets could become impaired as a result of technology or other industry changes.Determination of recoverability of assets to be held and used is by comparing the carrying amount of an asset to future net undiscounted cash flows to be generated by the assets. If such assets are considered to be impaired, the impairment to be recognized is measured by the amount by which the carrying amount of the assets exceeds the fair value of the assets.Assets to be disposed of are reported at the lower of the carrying amount or fair value less costs to sell. During the reporting periods, there was no impairment loss. (j) Revenue Recognition Revenue from the sale of the products is recognized on the transfer of risks and rewards of ownership, which generally coincides with the time when the goods are delivered to customers and the title has passed. (k) Advertising The Company expensed all advertising costs as incurred. 9 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) (l) Research and Development All research and development costs are expensed as incurred. (m) Foreign Currency Translation The Company maintains its financial statements in the functional currency.The functional currency of the Company is the Renminbi (RMB).However, the accompanying financial statements are presented in United States dollars.Monetary assets and liabilities are translated at year-end exchange rates whereas revenues and expenses are translated at average exchange rates of the year.Capital accounts and fixed Assets/Long Term Assets are translated at the actual historical exchange rates when the capital transactions occurred.Any translation adjustments resulting are not included in determining net income, but are included in foreign exchange adjustment to other comprehensive income, as a component of stockholders’ equity. Exchange Rates 2007 2006 Three-month periods ended June 30, RMB : US$ exchange rate 7.6155 7.9956 Average for the three-month periods ended June 30, RMB : US$ exchange rate 7.6763 8.0122 RMB is not freely convertible into foreign currency and all foreign exchange transactions must take place through authorized institutions.No representation is made that the RMB amounts could have been, or could be, converted into US$ at the rates used in translation. (n) Income Taxes The Company uses the accrual method of accounting to determine and report its taxable reduction of income taxes for the year in which they are available.The Company has implemented Statement of Financial Accounting Standards (SFAS) No. 109, Accounting for Income Taxes. Income tax liabilities computed according to the United States, People’s Republic of China (PRC) and Hong Kong SAR tax laws are provided for the tax effects of transactions reported in the financial statements and consists of taxes currently due plus deferred taxes related primarily to differences between the basis of fixed assets and intangible assets for financial and tax reporting.The deferred tax assets and liabilities represent the future tax return consequences of those differences, which will either be taxable or deductible when the assets and liabilities are recovered or settled.Deferred taxes also are recognized for operating losses that are available to offset future income taxes.A valuation allowance is created to evaluate deferred tax assets if it is more likely than not that these items will either expire before the Company is able to realize that tax benefit, or that future realization is uncertain. 10 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) In respect of the Company’s subsidiaries domiciled and operated in China and Hong Kong, the taxation of these entities can be summarized as follows: · GGT located in the city of Guangzhou PRC, and in accordance with the relevant tax laws and regulations of PRC, the corporation is subject to Enterprise Income Taxes (“EIT”) at statutory rate of 33% which comprises 30% national income tax and 3% local income tax. However, the Company is a telecommunication company, and in accordance with the relevant regulations regarding the favorable tax treatment for this industry, GGT is entitled to have 100% and 50% tax exemption for the first (2005) and the second (2006) year respectively. · GTHL is subject to Hong Kong profits tax rate of 17.5%. · The Company is subject to United Satates Tax according to Internal Revenue Code Sections 951 and 957.Corporate income tax is imposed on graduated rates in the range of: Taxable Income Rate Over But not over Of Amount Over 15% 0 50,000 0 25% 50,000 75,000 50,000 34% 75,000 100,000 75,000 39% 100,000 335,000 100,000 34% 335,000 10,000,000 335,000 35% 10,000,000 15,000,000 10,000,000 38% 15,000,000 18,333,333 15,000,000 35% 18,333,333 - 0 Based on the consolidated net income for the three months ended June 30, 2007, the Company shall be taxed at the 15% tax rate. (o) Statutory Reserve Statutory reserve refers to the amount appropriated from the net income in accordance with PRC laws or regulations, which can be used to recover losses and increase capital, as approved, and, are to be used to expand production or operations.PRC laws prescribe that an enterprise operating at a profit, must appropriate, on an annual basis, from its earnings, an amount to the statutory reserve to be used for future company development.Such an appropriation is made until the reserve reaches a maximum equalling 50% of the enterprise’s capital. However, since GGT being an operating company in PRC does not itself have any foreign shareholders and that the Memorandum and Articles do not provide for such appropriation, the Company is therefore not required to fund the Statutory Reserve. 11 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) (p) Other Comprehensive Income Comprehensive income is defined to include all changes in equity except those resulting from investments by owners and distributions to owners.Among other disclosures, all items that are required to be recognized under current accounting standards, as components of comprehensive income are required to be reported in a financial statement that is presented with the same prominence as other financial statements.The Company’s current component of other comprehensive income is the foreign currency translation adjustment. (q) Related party transactions A related party is generally defined as (i) any person that holds 10% or more of the Company's securities including such person's immediate families, (ii) the Company's management, (iii) someone that directly or indirectly controls, is controlled by or is under common control with the Company, or (iv) anyone who can significantly influence the financial and operating decisions of the Company. A transaction is considered to be a related party transaction when there is a transfer of resources or obligations between related parties. (See Note 10 ) (r) Recent accounting pronouncements In May 2005, the FASB issued a SFAS 154, “Accounting Changes and Error Corrections” to replace APB Opinion No. 20, “Accounting Changes” and SFAS 3, “Reporting Accounting Changes in Interim Financial Statements” requiring retrospective application to prior periods consolidated financial statements of changes in accounting principle, unless it is impracticable to determine either the period-specific effects or the cumulative effect of the change. When it is impracticable to determine the period-specific effects of an accounting change on one or more individual prior periods presented, SFAS 154 requires the new accounting principle be applied to the balances of assets and liabilities as of the beginning of the earliest period for which retrospective application is practicable and that a corresponding adjustment be made to the opening balance of retained earnings (or other appropriate components of equity or net assets in the statement of financial position) for that period rather than being reported in an income statement. When it is impracticable to determine the cumulative effect of applying a change in accounting principle to all prior periods, SFAS 154 requires that the new accounting principle be applied as if it were adopted prospectively from the earliest date practicable. The effective date for this statement is for accounting changes and corrections of errors made in fiscal year beginning after December 15, 2005. 12 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) In February 2006, the FASB issued a SFAS 155, “Accounting for Certain Hybrid Financial Instruments” to amend FASB Statements No. 133, Accounting for Derivative Instruments and Hedging Activities, and No. 140, Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities. This statement permits fair value remeasurement for any hybrid financial instrument that contains an embedded derivative that otherwise would require bifurcation and eliminate the prohibition on a qualifying special-purpose entity from holding a derivative financial instrument that pertains to a beneficial interest other than another derivative financial instrument. This statement is effective for all financial instruments acquired or issued after the beginning of an entity’s first fiscal year that begins after September 15, 2006. In July 2006, the FASB issued FIN 48, Accounting for Uncertainty in Income Taxes—an Interpretation of FASB Statement No. 109, which clarifies the accounting for uncertainty in tax positions. This Interpretation requires that the Company recognizes in its consolidated financial statements the impact of a tax position if that position is more likely than not of being sustained on audit, based on the technical merits of the position. The provisions of FIN 48 are effective for the Company on January 1, 2007, with the cumulative effect of the change in accounting principle, if any, recorded as an adjustment to opening retained earnings. In September 2006, the FASB issued SFAS 157, Fair Value Measurements, which defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements. SFAS 157 applies under other accounting pronouncements that require or permit fair value measurements, where fair value is the relevant measurement attribute. The standard does not require any new fair value measurements. SFAS 157 is effective for financial statements issued for fiscal year beginning after November 15, 2007, and interim periods within those fiscal years. In September 2006, the SEC issued SAB No. 108, which provides guidance on the process of quantifying financial statement misstatements. In SAB No. 108, the SEC staff establishes an approach that requires quantification of financial statement errors, under both the iron-curtain and the roll-over methods, based on the effects of the error on each of the Company’s financial statements and the related financial statement disclosures. SAB No.108 is generally effective for annual financial statements in the first fiscal year ending after November 15, 2006. The transition provisions of SAB No. 108 permits existing public companies to record the cumulative effect in the first year ending after November 15, 2006 by recording correcting adjustments to the carrying values of assets and liabilities as of the beginning of that year with the offsetting adjustment recorded to the opening balance of retained earnings. The Company does not anticipate that the adoption of the above standards will have a material impact on these consolidated financial statements. 13 3.CONCENTRATION (a) Geographic Risk Since the Company’s business is currently limited to the City of Guangzhou, any change of law or unpredicted deterioration of the existing business condition of the city will impact the Company. (b) Significant Relationships A substantial portion of GGT’s business operations depend on mobile telecommunications in China; any loss or deterioration of such relationship may result in severe disruption to the business operations impacting the Company's revenue. GGT relies entirely on the networks and gateways of these phone operators to provide its services. The Company's agreements with these operators are generally for a short period of one year and generally do not have automatic renewal provision. If these providers are unwilling to continue with the Company, the Company's ability to conduct its existing business would be adversely affected. 4.OTHER RECEIVABLE Other receivable outstanding at June 30, 2007 and December 31, 2006 consisted of two types of accounts, namely (a) over-stocked cellular phone merchandise returned to supplier because of unsatisfactory market conditions and supplier graciously accepted the goods return pending for their disposal of such merchandise before making refund to the Company and (b) Company voluntarily extended financing to business associates for purchase of merchandise in return for 60% of gross profit in those transactions, in lieu of interest. Type of Account 2007 2006 (a) Goods returned to two suppliers - 291,124 pending for refund (b) Trade financing to business 1,109,377 699,782 Associates 2006:6 entities 2007: 16 entities $ 1,109,377 $ 990,906 14 5.
